Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 14, 2018                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  158592(10)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
                                                                                                                     Justices
  In re ANONYMOUS JUDGE
                                                                   SC: 158592
                                                                   RFI No. 2017-22845

  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/

      On order of the Chief Justice, the motion to strike the reply of the Judicial Tenure
  Commission is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               December 14, 2018

                                                                              Clerk